 FRANCIS FENWICK, EDWARD SAFRAN, STEVE                              Civil Action No.: 3:12-cv-07354
 HARDING, MARY WARDRETT, and LINDA YOUNG,                           (PGS)(DEA)
 Individually and on behalf of all others similarly situated,

                                 Plaintffs,
 V.
                                                                    MEMORANDUM
 RANBAXY PHARMACEUTICALS, INC., RANBAXY                             AND ORDER
 LABORATORIES,       LTD.,       RANBAXY
 LABORATORIES, INC., RANBAXY USA, OHM
 LABORATORIES, ABC CORPORATIONS 1-10, and
 JOHN DOES 1-10,

                                          Defendants.



SHERIDAN, U.S.D.J.

        This matter is before the Court on a Motion for Class Certification by Plaintiffs Francis

Fenwick et al. (ECF No. 138), and a motion to dismiss for lack of standing.

                                                           I

        This is a class action matter brought by individuals who seek refund of the money paid

for certain prescription pills of the drug Atorvastatin, manufactured and sold by the defendants.’

(Third Amended Compl., ECF No. 47, at         ¶   1, 21). The product is the generic version of Lipitor,

and is used to reduce cholesterol. (Id. at        ¶   21). On September 5, 2012, Ranbaxy employees

noticed blue particles in the raw materials used to manufacture Atorvastatin. (Ranbaxy Docs.,

ECF No. 124-6, at 2). On October 22, 2012, the particles were identified as glass from glass

liners for the reactors used during the manufacturing process for the active pharmaceutical

ingredient (“API”), and at that time, Ranbaxy ceased further manufacture and distribution of that

API. (Id.) The API observed to be containing glass was not distributed to consumers. (Id.)

   There are a number of defendants named in this action. Plaintiff and defendant both refer to all
defendants collectively as Ranbaxy in their briefs. The Court will do the same in this memorandum. It is
noted that defendant Daiichi Sankyo Company, Ltd was terminated on January 3, 2013.
                                                       1
Thereafter, Ranbaxy manufactured another batch of the API, in the same facility where it had

first noticed the glass in the API.           (Id.)   This batch of API was shipped to a Ranbaxy

manufacturing facility in Mohali, India, where it was used in the manufacturing of the

Atorvastatin, and was then distributed to the distribution centers of thirty-five different

companies. (Id.) A total of 41 batches were manufactured and distributed using the API that

may have, but was never observed to, contain glass. (Id.)

        On November 9, 2012, Ranbaxy initiated a voluntary recall at the retail level of 41 lots of

Atorvastatin. (Id.) Specifically, Ranbaxy recalled lots containing 10mg, 20mg, and 40mg of the

product, which were packaged in 90 or 500 count pill bottles. (Ranbaxy Recall Notice, ECF No.

124-7, at 2). Ranbaxy explained it was taking this action “as a precautionary measure due to the

fact that we cannot exclude the possibility that the affected lots may contain very small glass

particles resembling a fine grain of sand (less than 1 mm in size).” (Ranbaxy Doc., ECF No.

134-4, at 2).

        On November 28, 2012, Ranbaxy issued a press release announcing the recall.             (Id.)

Ranbaxy informed consumers that “[b]ased on the current evaluation, the probability of an

adverse effect due to consumption of this product is remote” and that consumers “should NOT

discontinue taking   .   .   .   [the producti without direct guidance from your doctor.”   (Ranbaxy

Helpful Info., ECF No. 134-7, at 2). The recall was classified as a Class II recall by the FDA,

meaning “a situation in which use of, or exposure to, a violative product may cause temporary or

medically reversible adverse health consequences or where the probability of serious adverse

health consequences is remote.” (FDA Correspondence, ECF No. 135-6, at 2). On November

29 and 30, 2012, the FDA issued a statement, notifying the public of the recall. (FDA Statement,

ECF No. 136-2, at 2). The FDA advised that the “possibility of advised health problems related



                                                      2
to the recalled [product] is extremely low.   .   .   [and] patients who have the recalled medicine can

continue taking it unless directed otherwise by their physician or health care provider.” (Id.)

       The 41 recalled lots amounted to 480,425 bottles containing the recalled Atorvastatin

pills. (Pls. Ex. 9, ECF No. 124-12, at 9). Of that amount, 400,201 bottles were returned during

the recall. (Final Recall Status Report, ECF No. 136-3, at 18). Nine of the thirty-five companies

that received the recalled Atorvastatin pills sold the pills to Class Members. (Pis. Ex. 9, ECF No.

124-12).   Plaintiffs allege that from the 90 or 500 count pill bottles, the recalled pills were

repackaged and disbursed in smaller bottles, often into 30 count pill bottles, and then sold to

consumers through pharmacies. The parties agree that companies do not track the lot numbers

when buying or selling drugs to consumers, and thus the parties are unable to determine which

consumers received pills from the recalled lots through information provided by the companies.

(See P1. Br., ECF No. 124, at 10; Def. Br., ECF No. 133, at 5). Plaintiffs define a lot number as

a number assigned to specific batches of pills, that “identifies exactly when and where a batch of

pills was manufactured. Prescription pills of the same type will have different lot numbers if

they come from different manufacturing batches.” (P1. Br., ECF No. 124, at 8 n.7). However,

plaintiffs state that companies keep record of National Drug Code (“NDC”) numbers, which it

explains is a product identifier that is “unique, 10 digit, 3 segment number which identifies the

manufacturer, the drug type, the dosage, and the number of pills in the bottle [that] the pills are

originally shipped in.” (Id.) Plaintiffs explain that while there were 41 lot numbers identified in

the recall, there were only 4 NDC numbers, and consumers can be identified by the NDC

numbers. (Id.)

       Plaintiffs asserts that before Ranbaxy initiated the recall, the recalled pills were received

by various distribution centers and “mixed into the inventory pools of pharmacies along with



                                                      3
other pills [not subject to the recall] identified by the 4 NDC numbers.” (Pis. Br., ECF No. 124,

at 10). Thus, plaintiffs contend that the:

          prescriptions filled for Class Members could have included recalled pills      or  .   .   .



          could have been pills of the exact same type that were not part of the recall
          The uncertainty about whether the pills dispensed to consumers from those tainted
          inventory poois makes all of the pills dispersed substandard.

    (Id.) Accordingly, plaintiffs allege that once the recalled pills were mixed into inventory poois

containing non-recalled pills, every pill within that inventory pooi became substandard. (id.)2

          Because the recall was at the retail level, and not at the consumer level, only retailers

were required to return the product and, as plaintiff alleges, received a refund. Thus, because

consumers were instructed to continue taking the recalled pills, consumers who purchased the

recalled pills did not receive a refund.         Plaintiffs now seek to certify a class representing

consumers who purchased pills that may have contained glass particles. Plaintiffs brought the

present action on November 29, 2012, alleging: (1) breach of implied warranty of

merchantability; (2) breach of implied warranty of merchantability; (3) breach of express

warranty; and (4) unjust enrichment. (See Third Amended Compi., ECF No. 47).

                                                     II

Class representatives

a.        Fenwick




2
    Plaintiffs define “inventory pooi” as the inventory of a pharmacy of distribution center. Plaintiffs
explain that each part of the chain of distribution has an inventory pool. For example, each company has
a distribution center where they received the Atorvastatin pills. At this point on the chain of distribution,
plaintiff explains that the recalled pills were mixed into an “inventory pooi” of the exact same pills that
were not subject to the recall. From the distribution center, the company sends the pills to individual
retail pharmacies, which each have their own “inventory pool” of the product. There, plaintiff alleges that
the recalled pills and non-recalled pills are further mixed into the pharmacies “inventory pool.” It is as
this point that the product gets sold to consumers. See PIs. Br. at 11-12, 1T9:3 to 10-11.


                                                      4
         Francis Fenwick is a New Jersey resident who purchased the product through a CVS

Pharmacy in Montvale, New Jersey. When he learned that the product could have been

adulterated, he spoke to CVS and was informed that the Defendants conducted a recall on a retail

level only. He did not receive a replacement product, and was not refunded the value of the

prescription pills. (Id. at ¶8).

b.       Safran

         Edward Safran is a Massachusetts resident who purchased Atorvastatin pills through

Express Scripts. He reached out to Express Scripts, and he was informed that the product he

purchased would not be replaced or refunded. He also did not receive a refund or replacement

from Ranbaxy. (Id. at ¶9).

c.       Harding

         Steve Harding is a New York resident who purchased Atorvastatin manufactured by

Ranbaxy through Express Scripts. Express Scripts informed him that the product he purchased

would not be replaced or refunded. Additionally, Ranbaxy did not refund his money, replace the

product, or pay him the value of the prescription pills. (Id. at ¶10).

d.       Wardett

         Mary Wardett resides in Washington D.C. She purchased Atorvastatin through CVS.

Ranbaxy did not refund her money, replace the pills, or pay her the value of the prescription

pills. (Id. at ¶11).

e.       Young

         Linda Young resides in Texas. She purchased the product through CVS. Ranbaxy did

not refund her money, replace the product, or pay her the value of the prescription pill. (Id. at

¶ 12).


                                                  5
        While all of the above plaintiffs were initially proposed as possible class representatives,

in their current motion, plaintiffs only propose Safran, Harding, and Young as plaintiffs on

behalf of the class. See infra, part IV, at 17.

                                                             III

        As a preliminary matter, defendants argue that the present motion should be denied and

the complaint dismissed because plaintiffs lack standing to bring these claims.                           Specifically,

Ranbaxy argues that plaintiffs have not suffered a cognizable injury.                             To have Article III

standing, plaintiffs must show that they have “(1) suffered an injury in fact, (2) that it is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial opinion.” Mielo v. Steak ‘N Shake Operations, Inc., 897 F.3d 467, 478 (3d Cir.

2018) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)). In the context of a class

action, this Court “focuses solely on the class representative(s).” Id. “Putative class members

need not establish Article III standing.           Instead, the ‘cases or controversies’ requirement is

satisfied so long as a class representative has standing           .   .   .   .“   Id. (quoting Neale v. Volvo Cars of

N. Am., LLC, 794 F.3d 353, 362 (3d Cir. 2015)).

       Thus, the class representatives must show “an injury in fact” which is a “concrete and

particularized invasion of a legally protected interest.” Common Cause of Pa. v. Pennsylvania,

558 F.3d 249,258 (3d Cir. 2009). In addition, “a plaintiff must also show that his or her injury is

‘actual or imminent, not conjectural or hypothetical.” Mielo, 897 F.3d. at 478 (quoting Spokeo,

Inc., 136 S. Ct. at 1547).       “[R]eview of standing is a threshold inquiry, and that the proper

disposition of a case in which the putative class Plaintiffs lack standing is to dismiss the

complaint   --   not to deny class certification   --   and to avoid reaching a decision on the merits of



                                                         6
the claims presented.” Hassine v. Jeffes, 846 F.2d 169, 176 (3d Cir. 1988). Accordingly, prior to

a class being certified, the class representatives must prove standing. See id.

        Defendant argues that first, plaintiffs cannot represent the original class proposed in the

complaint, because there is no evidence that the named plaintiffs have purchased contaminated

pills. Second, plaintiffs’ theory that they were harmed from the uncertainty of buying potentially

contaminated pills from an inventory pooi containing both recalled and non-recalled pills also

cannot provide standing, because plaintiffs’ admitted that if their pills did not contain glass

particles, then there was nothing wrong with those pills or the bottles they received.

Accordingly, defendants argue that this uncertainty theory is illusory, as consumers could check

their individual bottles for the lot numbers that were recalled.

        In response, plaintiffs argue that they have standing because they are not claiming that

class members py have received substandard pills, rather, they claim that members            receive

substandard pills, and as such, there is no uncertainty to their claims.    Plaintiffs argue that the

following evidence supports that they have standing: the FDA, in a press release, declared the

recalled pills “defective” and not in “compliance with the law” because defendants were

uncertain of whether they contained glass particles; defendants knowingly distributed those

“defective” pills into pharmacy inventory pools; defendants cannot distinguish between the

recalled pills and the other pills dispensed from those inventory pools; and “defective” pills that

are not “in compliance with the law” cannot be sold and “thus have a market value of zero

dollars.”

        Plaintiffs have standing to move forward in this matter.         Requiring testing of each

individual pill, as Ranbaxy seemingly proposes, would be unreasonable where Ranbaxy has

identified batches of pills in recalled lots that could have been contaminated and plaintiffs



                                                  7
purchased pills from the identified batches.       Further, plaintiffs only propose Edward Safran,

Steve Harding, and Lina Young as class representatives.              Safran and Harding have both

established that their purchased pills came from recalled lots, and Young’s pharmacist advised

her that she purchased a pill bottle from a recalled lot.3             These named plaintiffs have

demonstrated that they have purchased pills from the recalled lots, and thus have standing.


                                                   Iv

        “Class certification is appropriate when the prerequisites of Federal Rule of Civil

Procedure 23 are met.” Williams v. Jani-King of Phila. Inc., 837 F.3d 314, 318 (3d Cir. 2016).

“The class action is ‘an exception to the usual rule that litigation is conducted by and on behalf of

the individual named parties only.” Comcast Corp. v. Behrend, 133 S.Ct. 1426, 1432 (2013)

(quoting Calfano v. Yamasaki, 442 U.S. 682, 700—701 (1979)). To fall within this exception, a

party moving to represent a class “must affirmatively demonstrate his [or her] compliance with

Rule 23.” Id. The Third Circuit has emphasized that “actual, not presumed, conformance with

Rule 23 requirements is essential.” Marcus v. BMW ofN Am., LLC, 687 F.3d 583, 591 (3d Cir.

2012). “The party seeking certification bears the burden of establishing each element of Rule 23

by a preponderance of the evidence.” Id.

        To meet this burden, plaintiffs must satisfy the four prerequisites of Rule 23(a) and show

that the action can be maintained under at least one of the three subsections of Rule 23(b). See

Johnston v. HBO Film Mgmt., Inc., 265 F.3d 178, 183 (3d Cir. 2001). These four requirements

under Rule 23(a) are referred to as numerosity, commonality, typicality, and adequate

representation. Id. The requirements are “meant to assure both that class action treatment is


  Both Harding and Safran determined they purchased recalled pills by identifying the lot numbers on the
pill bottles, while Harding’s pharmacist informed her that her bottle “matched the batch number in the
recall.” See Harding Dep., ECF No. 135-7, at 100:21-25; Safran Dep. ECF No. 134-9, at 30:21 to 31:1.
                                                   8
necessary and efficient and that it is fair to the absentees under the particular circumstances.”

Baby Neal v. Casey, 43 F.3d 48, 55 (3d Cir. 1994).

       Most importantly, a plaintiff seeking certification of a class must “prove by a

preponderance of the evidence that the class is ascertainable,” pursuant to Rule 23(b)(3). See

Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d Cir. 2015). The class “must be currently and readily

ascertainable based on objective criteria.” Marcus, 687 F.3d at 593. “Ascertainability functions

as a necessary prerequisite (or implicit requirement) because it allows a trial court effectively to

evaluate the explicit requirements of Rule 23. In other words, the independent ascertainability

inquiry ensures that a proposed class will actually function as a class.”                 Id. at 162.      “The

ascertainability inquiry is two-fold, requiring a plaintiff to show that: (1) the class is ‘defined

with reference to objective criteria’; and (2) there is ‘a reliable and administratively feasible

mechanism for determining whether putative class members fall within the class definition.” Id.

at 163 (quoting Hayes v. Wal-Mart Stores, Inc., 725 F.3d349, 355 (3d Cir. 2013)).                          “The

ascertainability requirement consists of nothing more than these two inquiries. And it does not

mean that a plaintiff must be able to identify all class members at class certification—instead, a

plaintiff need only show that class members can be identified.” Byrd, 784 F.3d at 16.                   Finally,

“[a]lthough some evidence used to satisfy ascertainability, such as corporate records, will

actually identify class members at the certification stage, ascertainability only requires the

plaintiff to show that class members can be identWed             .   .
                                                                         .   Accordingly, there is no records

requirement.”   Id. (quoting Carrera v. Bayer Corp., 727 F.3d 300, 307-08 (3d Cir. 2013)).

However, “a party cannot merely provide assurances to the district court that it will later meet

Rule 23’s requirements   .   .   .   [n]or may a party ‘merely propose a method of ascertaining a class




                                                       9
without any evidentiary support that the method will be successful.” Id. (quoting Carrera, 727

F.3d at 306, 311).

        “Administrative feasibility means that identifying class members is a manageable process

that does not require much, if any, individual factual inquiry.” Carrera v. Bayer Corp., 727 F.3d

300, 307-08 (3d Cir. 2013). “If class members are impossible to identify without extensive and

individualized fact-finding or ‘mini-trials,’ then a class action is inappropriate.” Marcus, 687

F.3d at 593.     In evaluating a motion for class certification, a court must “probe behind the

pleadings when necessary and conduct a ‘rigorous analysis’ in order to determine whether the

Rule 23 certification requirements are satisfied.” Id. This “rigorous analysis” applies with equal

force to the ascertainability inquiry. Id.

        Plaintiffs seek class certification based upon the following class definition:

        All consumers who were dispensed Ranbaxy Atorvastatin pills identified by
        found NDC numbers (66304-827-90; 66304-829-90; and 66304-829-05) by
        certain pharmacies and mail order facilities during specific date ranges. Class
        Members were dispensed pills from inventory pools that included recalled pills
        for the exact same type that possibly contained glass particles. The Class Periods
        are the date ranges that those inventory pools included some of the recalled pills.
        The class excluded any consumers who are known with certainty to have received
        pills that were not from the recalled lots.

(P1. Br. at 4). Plaintiffs also provide a more detailed, alternative definition:

       All consumers who were dispensed Ranbaxy Atorvastatin pills identified by
       found NDC numbers (66304-827-90; 66304-828-90; 66304-829-90; 66307-829-
       05) from a list of specified stores of seven retail pharmacy companies or from a
       list of specified dispensing facilities of two mail order pharmacy companies
       during specific date ranges. Ranbaxy recalled 41 lots of pills identified by those
       found NDC numbers because of possible contamination with glass particles.
       Class Members were dispensed pills from inventory pools of each of the specified
       retail pharmacy stores included the recalled pills and the date ranges that the
       inventory poois of each of the specified retail pharmacy stores included the
       recalled pills and the date ranges that the inventory pools of each of the specified
       mail order dispensing facilities included the recalled pills. The class excludes any
       consumers who are known with certainty to have received pills that were not from
       the recalled lots.

                                                  10
(P1. Br., ECF No. 124, at 5 n.2).

The second, more detailed definition, is analyzed here. Plaintiffs also propose using sub-classes

to organize the class members by the companies that dispensed the pills to each consumer.

          Here, plaintiffs argue that the class definition is clear and refers to objective criteria to

describe class members, and that the class is readily ascertainable as it has identified a

mechanism for identifying class members. To determine ascertainability, plaintiffs rely upon the

methodology developed by Gary L. French, a consulting economist and Senior Advisor to

Natham Associates, Inc.            French submitted a damages report on October 30, 2017 that

highlighted the methodology as applied to individuals who were dispensed the recalled pills from

a sample inventory pool of four of the nine retail pharmacy companies. (P1. Ex. 12, ECF No.

124,   ¶ 7).   Plaintiffs aver that:

         [t]he discovery, investigation, and non-party discovery in the case enables us to
         track the recalled Ranbaxy pills into the inventory pools of the nine companies
         which dispensed pills to Class Members. Using the information and data from
         those nine companies, we can identify the consumers who were dispensed pills
         from their inventory pools on dates that those inventory pools were tainted with
         recalled Ranbaxy pills.

(P1. Br., ECF No. 124, at 15-16). Specifically, plaintiffs’ expert explained that the method for

ascertaining damages can be applied to identifying class members.                  Plaintiffs’ expert’s

methodology identifies a timeframe during which pills that came from an inventory pooi

containing both recalled and non-recalled pills were sold to customers. (P1. Expert Cert., ECF

No. 138-1, at      ¶   6). The timeframe is sorted by pharmacy and NDC number. Plaintiffs’ expert

explained that he first began with the earliest date that distribution centers received recalled lots,

then determined when the distribution centers transferred these pills over to their store

inventories, and finally was able to determine the earliest date, by NDC number, that the pills



                                                   11
from inventory lots containing both recalled and non-recalled pills were available for sale to

consumers. (Id.) The end date for the time frame is the date of defendants’ recall notice. (Id. at

¶ 7).
        Based on reviewing the sales made within these time frames, plaintiffs’ expert claims

that this methodology can not only identify damages, but is also able to identify: (1) the

inventory poois that included recalled pills; (2) the class members who were recieved pills from

inventory pools that included recalled and non-recalled pills, (3) the date that the Class Member

received the pills; (4) the pharmacy that dispensed the pills; (5) the quantity, dosage, and NDC

numbers of the pills dispensed to each class member; and (6) the amount paid for the pills.

Further, plaintiffs claim that this methodology was used to determine that there were 960,873

prescriptions filled from inventory poois containing both recalled and non-recalled pills. (Id. at ¶

2). In response, defendants argue that plaintiffs provide only assurances that they can identify

class members, and “virtually no evidence of ascertainability.” (Defs. Br., ECF No. 133, at 16).

Defendants assert that the methodology applied by French does not provide a mechanism for

identifying class members, because French opined on damages and not ascertainability, the

model is based on a sample of only four companies, it does not include consumer-level data for

most of the companies that sold recalled pills, the data that French relied upon did not identify

any consumers or individual purchasers, and because this methodology model includes

consumers who bought the pills from non-recalled lots. (Id. at 17).

        The method for class certification proposed by plaintiffs is insufficient for ascertaining all

of the members of the proposed class. As such, it does not show that class members can actually

be identified. Plaintiffs rely primarily on NDC numbers and the chain of distribution to identify

potential class members that may have purchased pills from inventory poois that may have



                                                  12
contained recalled pills. However, the NDC numbers, while containing information about the

type of drug or medication the pills contain, the pills’ manufacturer, and the specific dosage of

each pill, do not contain any information or means to identify what batch the pills came from.

This means that the NDC numbers are unreliable for use in determining class members, as these

numbers do not identify if the pills purchased were part of an inventory pool containing both

recalled pills and non-recalled pills, or if the pills came from an inventory pooi containing only

non-recalled pills.   Identifying potential class members by lot number is far more reliable,

because lot numbers identify exactly what batch the pills came from, and if the pills came from a

recalled batch. Plaintiffs argue that this does not present a barrier to class certification, as once

the recalled pills were mixed into inventory pools containing non-recalled pills, every pill within

that inventory pooi became substandard, and propose using the NDC numbers and the chain of

distribution to identify potential class members. For this to be an effective means of ascertaining

potential class members, plaintiffs would need information about the chain of distribution,

including: (1) information regarding when Ranbaxy transferred the recalled pills to each

company’s distribution center; (2) data on when those recalled pills were mixed into inventory

pools containing non-recalled pills; (3) data on when those pills (both recalled and non-recalled)

were transferred to pharmacy stores; (4) data on when those pills were sold to consumers; and (5)

a means to identify consumers. Information on the chain of distribution is necessary because it

shows if and when distribution centers sent pills from an inventory pooi containing both recalled

and non-recalled pills, and if and when those pills were sold to consumers. Plaintiffs have not

shown that the data they have provided includes this necessary information.

         The methodology suggested by plaintiffs does not show that potential class members

can be identified, as plaintiffs’ have not shown that this method will be successful. Plaintiffs



                                                 13
have provided the court with data compiled by eight different companies, and argue that this

data, in conjunction with the suggested methodology, shows that class members can be

identified.   There are seven retail pharmacies, and two mail order pharmacies that need to

provide their consumer level data in order to ascertain individual class members.              These

companies are Rite Aid Headquarters Corp. (“Rite Aid”), The Kroger Co. (“Peytons/Kroger”),

CVS Pharmacy Inc. (“CVS”), Winn Dixie, Osborn Drugs, Discount Drug Mart, Inc., SuperValue

Inc. (“SuperValue”), Express Scripts, Inc./Medco Health Solutions (“Express Scripts/Medco”).

Plaintiffs have provided the Court with definitive data on when Ranbaxy transferred the recalled

pills to each company’s distribution center. (See ECF 143).        However, the following has not

been provided by every company, nor has plaintiffs indicated that it is possible to provide the

following: data on when those recalled pills were mixed into inventory poois containing non-

recalled pills; data on when those pills (both recalled and non-recalled) were transferred to

pharmacy stores; data on when those pills were sold to consumers; and data on the identification

of those consumers.

        For example, only Express Scripts/Medco has provided data identifying consumers that

received pills from recalled lots. (See ECF No. 143-1, at 3 to 5). In contrast, Rite Aid and Winn

Dixie have identified potential class members by names and addresses, the NDC numbers

confirming they purchased the product, the date of the purchase, the dates that it received

recalled pills to its distribution centers, and the dates it sent those pills to its pharmacy stores.

(See ECF No. 143-1, at 15-16, 33-34). However, this information does not show whether or not

these individuals purchased pills from an inventory pooi containing both recalled and non

recalled pills. (Id. at 15-16, 33-34). Similarly, while SuperValue has identified potential class

members by names and addresses, the NDC numbers confirming they purchased, the date the



                                                 14
prescription was filled, it does not include any information on when it sent pills from its

distribution centers to its stores. (Id. at 37-38).

          Kroger/Peyton has similarly provided data regarding the stores it shipped pills to,

identified by the NDC number during the recall dates, but not by lot number, so it is not clear if it

shipped any recalled pills. (Id. 18-19). Kroger/Peyton attests that it can provide the “name and

contact information” later, by agreement by the parties. (Id.) Here, the data Kroger/Peyton has

supplied is insufficient, as it does not identify if the pills it later distributed from its inventory

poois contained recalled pills; thus that important link in the chain of distribution is missing.

Further, the data provided by Discount Drug Mart Inc. does not contain information on when its

distribution centers, after receiving the pills, sent the pills to its stores, and if the pills it sent to

stores contained pills from an inventory pooi of both recalled and non-recalled pills; instead, it

identifies potential class members based on the date it sold the product to those consumers. (Id.

at 42).

          To further highlight the difficulty in identifying potential class members, the data sets

provided by CVS and Osbom are especially problematic. The consumer and sales data plaintiffs

provided for CVS did not provide comprehensive information in tracing the contaminated

product to each individual proposed class member. (Id. at 23-24).          CVS has provided only the

relevant NDC numbers, and the date that CVS pharmacies received the product at its individual

stores from its distribution centers.      (Id.).   It does not include any information identifying

consumers or when consumers purchased the product, and does not include any information that

may help identify potential class members. (Id.) The information provided by CVS show that

class members can be identified because it fails to trace the recalled Ranbaxy Atorvastatin pills

identified by the NDC numbers to specific individual customers, and fails to show that the pills



                                                    15
distributed by CVS to its stores contained both recalled and non-recalled product. Further, CVS

did not track data regarding the lot numbers contained in shipments of the product to CVS

distribution centers or to CVS retail stores, so its information is insufficient to show which CVS

stores received the affected product during the time of the recall. Similarly, the information

plaintiffs provided for Osborn lists only the consumer’s doctors who prescribed the product for

their patients, and does not identify individual consumers that could be part of the class. (See

ECF 143-2). The data only supplies information about when Osbom shipped the product from

the distribution center to the its individual pharmacies, and the date the prescription was filled.

(Id.)

        Plaintiffs suggested that the methodology to determine members of the class included the

“quantity, dosage, and NDC numbers of the pills dispensed to each Class Member,” but it is

evident here that a process for reliably identifying potential class members has not been

identified.   It is not enough to show that distribution centers received recalled pills; instead

plaintiffs must identify a methodology that identifies which consumers purchased pills from an

inventory pooi containing both recalled and non-recalled pills. Here, the type and extent of

information provided by plaintiffs regarding when the companies shipped the product from

inventory poois containing both recalled and non-recalled pills from their distribution centers to

individual store pharmacies, when those pharmacies sold the product to consumers, and who the

pills were sold to varies greatly. As a result, the methodology supplied by plaintiffs fails to show

that class members can be identified, and simply “propose[sJ a method of ascertaining a class

without any evidentiary support that the method will be successful.” Byrd, 784 F.3d at 16.

        Plaintiffs’ expert proposed that 960,873 prescriptions were filled with Ranbaxy

Atorvastatin pills dispensed from inventory pools that included both recalled and non-recalled



                                                 16
pills, but the unresolvable issue here is that the plaintiffs cannot ascertain all members of its

proposed class for this action, as they cannot show which potential class members received pills

from an inventory pooi containing recalled and non-recalled pills. Because the Class cannot be

ascertained, plaintiffs’ Motion for Class Certification cannot be granted. The fact that Ranbaxy

delivered potentially contaminated Atorvastatin to nine different pharmaceutical companies, who

later may have sold those pills to their consumers, in and of itself does not definitively show that

each member of the class received recalled pills, or received pills from an inventory group

containing both recalled and non-recalled pills.

       Finally, even if plaintiffs were able to identify potential class members from the

methodology they have suggested, this methodology does not suggest a means for determining

consumers who did not purchase recalled pills, and thus are not included in the class. As a

result, the proposed class would include within it consumers who did not purchase any recalled

pills, which its own proposed definition expressly excludes. (P1. Br., ECF No. 124, at 5 n.2).

However, as made clear during discovery, it is likely impossible to determine which consumers

“are known with certainty to have received pills that were not from the recalled lots.” Id. Of the

five initial named plaintiffs, only three remain. The bottles distributed by Ranbaxy to retailers

were not part of an inventory pool process, and instead these bottles were sent directly to the

customer by the retailer. For instance, during discovery, an examination of Fenwick’s pill bottle

revealed that the lot number on his bottle did not match any of the recalled lots thus he did not

receive any recalled pills. (Fenwick Dep., ECF No. 134-11; 170:2 to 171:15). Similarly, it was

later determined that Wardett purchased her pill bottle before any recalled product could be

distributed to CVS. (Wardett Dep., ECF No. 136-5, 186:14 to 187:9).




                                                   17
       Here, it is impossible to identify potential class members without extensive and

individualized fact-finding or mini-trials. Like in Marcus, none of the records and data provided

from the companies show or can show which individuals should be included in the proposed

class, as most of the data provided fails to show which potential class members received pills

from an inventory pool containing recalled and non-recalled pills, and many records even failed

to identify specific class members. See Marcus, 687 F.3d at 593. Further, it is likely impossible

to, several years after the recall, determine who from the potential class members did not

purchase recalled pills, as the companies did not track the lot numbers. As plaintiffs’ expert

agreed, the methodology proposed would include members who indisputably did not buy the

recalled product. (Dep. Of French, ECF No. 136-9, 148:3-22; 156:7-12). Plaintiffs’ expert also

agreed that there is “likely no feasible way to accurately identify” individuals who actually

bought the recalled product.     (Id. at 179:9-13).     Thus, plaintiffs have failed to show by a

preponderance of the evidence that the methodology suggested will be successful in identifying

potential class members. Accordingly, the Court finds that plaintiffs have failed to demonstrate

by a preponderance of the evidence that they can identify class members based on its proposed

methodology. Accordingly, the Court is unable to grant plaintiffs’ motion for class certification.

                                              V.

     Class certification must also satisfy the requirements of Rule 23(b), specifically here, the

predominance and superiority requirements of Rule 23(b)(3).          Because the “predominance

criterion is far more demanding” than Rule 23(a)’s requirements, the Court will address

predominance first. See Amchem Prods. v. Windsor, 521 U.s. 591, 624, 117 S. Ct. 2231, 2250

(1997). Predominance requires “that questions of law or fact common to the members of the

class predominate over any questions affecting only individual members.”          Fed. R. Civ. P.



                                                   18
23(b)(3). To assist courts in analyzing cases for predominance and superiority, Rule 23(b)(3)

includes a nonexciusive list of relevant factors to consider, including: “(A) the class members’

interests in individually controlling the prosecution or defense of separate actions; (B) the extent

and nature of any litigation concerning the controversy already commenced by or against

members of the class; (C) the desirability or undesirability of concentrating the litigation of the

claims in the particular forum; and (D) the difficulties likely to be encountered in the

management of a class action.” Id.

     The “predominance inquiry tests whether proposed classes are sufficiently cohesive to

warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036,

1045 (2016). The Supreme Court has explained that courts must give “careful scrutiny to the

relation between common and individual questions in a case.” Id.         “An individual question is

one where members of a proposed class will need to present evidence that varies from member to

member, while a common question is one where the same evidence will suffice for each member

to make a prima facie showing [or] the issue is susceptible to generalized, class-wide proof.” Id.

Overall, “issues common to the class must predominate over individual issues, and the class

action device must be superior to other means of handling the litigation.” Newton v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 186 (3d Cir. 2001).

       Ranbaxy argues that common legal issues do not predominate, because the laws of the 50

states would apply to this class. In response, plaintiffs’ argue that for all three causes of action,

the law of New Jersey should be applied, as New Jersey has the greatest interest and the parties

have applied New Jersey law thus far in the litigation. “There may       .   .   .   be circumstances   .   .




where [i]n a multi-state class action, variations in state law may swamp any common issues and

defeat predominance.” Grandalski v. Quest Diagnostics Inc., 767 F.3d 175, 180 (3d Cir. 2014)



                                                 19
(quotation omitted).    Thus, “[a] necessary precondition to deciding Rule 23 issues is a

determination of the state whose law will apply.” Powers v. Lycoming Engines, 328 F. App’x

121, 124 (3d Cir. 2009). The court in Powers explained that in nationwide classes:

       attempts to structure and certify nationwide classes involving plaintiffs in all fifty
       states often turn on whether the law of a single state or multiple states should be
       applied. Irreconcilable conflicts can be an impediment to certification because
       they can offset the analysis of the legal commonality, typicality, and adequacy
       requirements of Rule 23(a), and the superiority and predominance factors of Rule
       23(b)(3). For example, we have observed that nationwide class action movants
       must credibly demonstrate, through an “extensive analysis” of state law variances,
       “that class certification does not present insuperable obstacles.” In re Sch.
       Asbestos Litig., 789 F.2d 996, 1010 (3d Cir. 1986). This comprehensive analysis
       is necessary because aggregate class action should not alter the applicable
       substantive legal rights of the plaintiffs. See Phillips Petroleum Co. v. Shutts, 472
       U.s. 797, 821 (1985) (constitutional limitations on choice of law apply even in
       nationwide class actions); see also Amchem Prods., 83 F.3d at 627 (court must
       conduct an “individualized choice of law analysis to each plaintiffs claims” even
       in nationwide class actions).

Powers v. Lycoming Engines, 328 F. App’x 121, 124 (3d Cir. 2009).

       Because federal courts apply the choice-of-law principles of the forum state, New Jersey

choice-of-law rules apply. See Chin v. Chrysler LLC, 538 F.3d 272, 278 (3d Cir. 2008). New

Jersey applies the most significant relationship test as set out in the Restatement (Second) of

Conflict of Laws. See Grandalski v. Quest Diagnostics Inc., 767 F.3d 175, 180 (3d Cir. 2014);

P. V. ex rel. T. V. v. Camp Jaycee, 962 A.2d 453, 460 (2008).        Courts must first “determine

whether an actual conflict exists” by “examining the substance of the potentially applicable laws

to determine whether there is a distinction between them.”       Camp Jaycee, 962 A.2d at 460.

Next, “[w]ith an actual conflict, courts must then determine, by reference to the Restatement,

which state has the most significant relationship to the case and parties.” Grandalski, 767 F.3d at

180 (citing Camp Jaycee, 962 A.2d at 461).        “In the class certification context, if the court

determines that the laws of numerous states would apply to the prospective class, plaintiffs bear



                                                20
the burden of providing an extensive analysis of state law variations to determine whether there

are insuperable obstacles to class certification.” Payne v. FujiFilm USA., Inc., No. 07-385,

2010 U.S. Dist. LEXIS 52808, at *19..20 (D.N.J. May 28, 2010) (quotation omitted).

        The Court first determines whether an actual conflict exists between the laws of New

Jersey and the laws of the fifty states regarding breach of express and implied warranty.

Plaintiffs first argue that New Jersey law applies because it is the law that has been applied to

this case thus far. Plaintiffs further argue that this Court previously found, for purposes of a

motion to dismiss, that there was a “sufficiently direct relationship” between consumers and

defendants, thus based on this, the Court can: (1) certify the class because, regarding breach of

implied warranty, “the only substantial difference among state laws on those claims is whether

privity is required” and (2) certify the class because the only issue affecting the express warranty

claims is reliance, which they claim is not an issue in this case. (P1. Reply Br., ECF No. 137, at

16). In support of these arguments, plaintiffs provide the Court with two charts that portray the

textual similarities between each states’ breach of express warranty or breach of implied warranty

statute. (See P1. Exs. 17, 18, ECF Nos. 124-20, 124-21). First, regarding this Court’s previous

finding regarding that there was a “sufficiently direct relationship” between consumers and

Ranbaxy, that finding was in the context of a motion to dismiss, where the Court must “accept all

factual allegations as true, construe the complaint in the light most favorable to the plaintiff, and

determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008). In contrast, here,

plaintiffs bear the burden of establishing each element of Rule 23 by a preponderance of the

evidence.” Marcus, 687 F.3d at 591.




                                                 21
       Moreover, the court in Cole v. GMC, 484 F.3d 717 (5th Cir. 2007), was presented with

similar forms of support for the plaintiffs’ claims that the legal issues for express and implied

warranty were predominant, and concluded that plaintiffs did not meet their burden of

demonstrating predominance because they “failed both to undertake the required ‘extensive

analysis’ of variations in state law concerning their claims and to consider how those variations

impact predominance.” Cole, 484 F.3d at 725. The court explained that “Plaintiffs’ largely

textual presentation of legal authority oversimplified the required analysis and glossed over the

glaring substantive legal conflicts among the applicable laws of each jurisdiction.” Id. at 725-56.

       Plaintiffs have done exactly the same here. Courts have found that actual conflicts exist

between the contract laws of New Jersey and other states, explaining “State laws regarding

breach of express and implied warranty    .   .   .   differ greatly with regard to ‘(1) whether plaintiffs

must demonstrate reliance, (2) whether plaintiffs must provide notice of breach, (3) whether

there must be privity of contract, (4) whether plaintiffs may recover for unmanifested.         .   .   defects,

(5) whether merchantability may be presumed and (6) whether warranty protections extend to

used [goods].” Payne, 2010 U.S. Dist. LEXIS 52808, at *27 (quoting Cole, 484 F.3d at 726).

Plaintiffs have not explained how these variations in state law for express and implied contract

claims are not “insuperable obstacles to class certification.” Payne, 2010 U.S. Dist. LEXIS

52808, at *20.

       Because there is an actual conflict, the Court will apply Section 188 of the Restatement

(Second) of conflict laws. See Jackson v. Midland Funding Ltd. Liab. Co., 468 F. App’x 123,

126 (3d Cir. 2012); Payne, 2010 U.S. Dist. LEXIS 52808, at *29; Agostino v. Quest Diagnostics

Inc., 256 F.R.D. 437, 464 (D.N.J. 2009). As one court has explained, “[i]n determining which

state law has the most significant relationship, the analysis under Section 188 requires the court



                                                       22
to consider: ‘(1) the place of contracting, (2) the place of negotiation of the contract, (3) the place

of performance, (4) the location of the subject matter of the contract, and (5) the domicile,

residence, nationality, place of incorporation and place of business of the parties.” Agostino, 256

F.R.D. at 464; see Restatement (Second) of Conflict ofLaws §‘ 188 (1971).

       Plaintiffs argue that New Jersey has the greatest interest and most significant contacts

with New Jersey, because Ranbaxy’s headquarters are located in New Jersey, the recall occurred

at its New Jersey laboratory, the recall was managed from Ranbaxy’s New Jersey headquarters,

Ranbaxy reported to the FDA office in New Jersey, and Ranbaxy made “promises” to consumers

from New Jersey that the product was of the same quality, safety and purity as generic Lipitor.

(P1. Br. at 34-34). However, analyzing the factors discussed above, each individual potential

class member’s home state has the most significant relationship to plaintiffs’ contract claims.

The sale of the pills occurred throughout the country, in many different states. Like in Payne,

plaintiffs’ claims of express and implied breach of warranty occurred when the prospective class

members purchased the pills from individual pharmacies in their home states.

Because the place of contracting, negotiation of the contract, performance of the contract, and

the subject matter of the contract occurred in each individual prospective class member’s home

state, the home state has a significant relationship with the individual prospective class member.

Accordingly, the laws of each individual class member’s home state apply for plaintiffs’ breach

of express and implied warranty claims.

       The Court next determines whether an actual conflict exists between the laws of New

Jersey and the laws of the fifty states regarding plaintiffs’ unjust enrichment claims. Plaintiffs

argues that this Court can certify the class because “the only substantial difference among State

laws on unjust enrichment is the ‘sufficiently direct relationship’ issue.” (P1. reply Br., ECF No.



                                                  23
137, at 16). Plaintiff has not provided any extensive analysis on the variations of state laws

regarding unjust enrichment. Regardless, many courts have determined that “unjust enrichment

laws do not vary in any substantive manner from state to state.” Snyder v. Farnam Cos., 792 F.

Supp. 2d 712, 723 (D.N.J. 2011) (citing In re Mercedes-Benz Tele Aid Contract Litig., 257

F.R.D. 46, 58 (D.N.J. 2009); Agostino v. Quest Diagnostics Inc., 256 F.R.D. 437, 464 (D.N.J.

2009); Pa. Employee, Benefit Trust Fund v. Zeneca, Inc., 710 F. Supp. 2d 458 (D. Del. 2010);

Powers v. Lycoming Engines, 245 F.R.D. 226, 231 (E.D. Pa. 2007)). Accordingly, because there

exists no conflict, New Jersey law will be applied to all plaintiffs’ unjust enrichment claims.

        In summary, regarding plaintiffs’ breach of express and implied warranty claims, the laws

differing laws of the fifty states would apply. Regarding plaintiffs’ unjust enrichment claims, the

law of New Jersey would apply. Plaintiff has not provided any extensive analysis of the state

law variances for the breach of express and implied warranty claims, and whether or how these

variances may impact predominance.          Accordingly, because common legal issues do not

predominate, plaintiffs have not satisfied the predominance requirement of Rule 23(b)(3). Thus,

based on the information provided, the Court is unable to grant Plaintiffs’ motion for class

certification.


                                            Conclusion

        Plaintiffs’ motion for class certification is DENIED.




                                                 24
                                           ORDER

       This matter, having been brought before the Court on plaintiffs’ for class certification

[ECF No. 124], and the Court having considered the briefs and submissions of the parties; and

having heard oral argument; and for good cause having been shown;


                         IT IS on this   (3   day of November, 2018;


ORDERED that Plaintiffs’ motion for class certification (ECF No. 124) is DENIED.




                                           PETER G. SHERIDAN, U.S.D.J.




                                              25
